Citation Nr: 0942152	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-27 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent disabling for degenerative joint disease of the right 
knee, status-post total right knee arthroplasty.

2.  Entitlement to an increased rating in excess of 10 
percent disabling for degenerative joint disease of the left 
knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1972 to April 
1975, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, Regional 
Office (RO), which denied an increased rating in excess of 30 
percent disabling for the Veteran's service-connected right 
knee disability and an increased rating in excess of 10 
percent disabling for the Veteran's service-connected left 
knee disability.  The Veteran disagreed with such decisions 
and subsequently perfected an appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks increased ratings in excess of 30 percent 
disabling for his service-connected right knee disability and 
in excess of 10 percent disabling for his service-connected 
left knee disability.  Review of the record reveals that 
further development is needed before deciding the merits of 
the claims.  

Review of the record reveals that the Veteran last underwent 
a VA examination of the "joints" in March 2005, and the 
record contains subsequent statements from the Veteran to the 
effect that his bilateral knee disabilities have worsened.  
Thus, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current severity 
of the Veteran's service-connected bilateral knee 
disabilities.  The fulfillment of the duty to assist requires 
a thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the veteran's claims.  38 
C.F.R. § 4.2 (2009).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2009).

During the pendency of this appeal, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  As such, the Rice case 
must be considered in readjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
"joints" examination to determine the 
current nature, extent, and severity of 
his service-connected bilateral knee 
disabilities.  

With regard to the right knee, the 
examiner is requested to note: (a) 
whether the Veteran demonstrates 
favorable ankylosis of the right knee in 
flexion between 10 degrees and 45 
degrees, or extremely unfavorable, in 
flexion at an angle of 45 degrees or more 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5256; and (b) whether the Veteran 
demonstrates nonunion of the tibia and 
fibula, with loose motion, requiring a 
brace under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  The examiner should also 
describe ranges of right knee motion 
(flexion and extension) in terms of 
degrees 

With regard to the left knee, the 
examiner is requested to note: (a) 
whether the Veteran demonstrates 
favorable ankylosis of the left knee in 
full extension, in slight flexion between 
0 degrees and 10 degrees, in flexion 
between 10 degrees and 45 degrees, or 
extremely unfavorable, in flexion at an 
angle of 45 degrees or more under 
38 C.F.R. § 4.71a, Diagnostic Code 5256; 
(b) whether the veteran demonstrates 
moderate or severe recurrent subluxation 
or lateral instability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257; (c) 
whether the veteran demonstrates 
semilunar, dislocated cartilage, with 
frequent episodes of "locking," pain, 
and effusion into the joint under 
38 C.F.R. § 4.71a, Diagnostic Code 5258; 
and (d) whether the veteran demonstrates 
malunion of the tibia and fibula with 
moderate or marked knee or ankle 
disability, or nonunion of the tibia and 
fibula, with loose motion, requiring a 
brace under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  The examiner should also 
describe ranges of left knee motion 
(flexion and extension) in terms of 
degrees.

The examiner is also requested to note 
whether the Veteran's bilateral knees 
exhibit weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his left and right knee repeatedly 
over a period of time.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
and MRI studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's claims for 
entitlement to increased ratings in 
excess of 30 percent disabling for 
right knee degenerative joint disease, 
status-post total right knee 
arthroplasty disability, and in excess 
of 10 percent disabling for left knee 
degenerative joint disease disability, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered, 
including consideration of Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


